                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JONATHAN VALENTIN,                            :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-1036
                                              :
TJX COMPANIES, INC.,                          :
     Defendant.                               :

                                             ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of pro se Plaintiff Jonathan

Valentin’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Complaint (ECF No.

3), Motion to Appoint Counsel (ECF No. 2), and “Motion for Order” (ECF No. 4), it is

ORDERED that:

       1.      Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) is

DENIED.

       2.      If Plaintiff seeks to proceed in forma pauperis, he shall, within thirty (30) days of

the date of this Order, file a new, signed motion to proceed in forma pauperis. Alternatively,

Plaintiff can proceed by submitting $400 (the $350 filing fee and $50 administrative fee), to the

Clerk of Court within thirty (30) days of the date of this Order.

       3.      The Clerk of Court shall furnish Plaintiff with a blank copy of this Court’s current

standard non-prisoner in forma pauperis form bearing the above civil action number. Plaintiff

may use this form to seek leave to proceed in forma pauperis if he cannot afford to pay the fees

to commence this case.

       4.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons set

forth in the Court’s accompanying Memorandum.
       5.      Plaintiff is granted leave to file an amended complaint within thirty (30) days of

the date of this Order, in the event he can cure the defects noted in the Court’s Memorandum.

Any amended complaint shall be a complete document, and shall describe in detail the bases for

Plaintiff’s claims against Defendant in simple, precise, and direct allegations set forth in

numbered paragraphs. Any amended complaint must include all of the claims that Plaintiff seeks

to pursue without relying on, or referring to, his initial Complaint or other filings in this case.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until so

ordered by the Court.

       6.      The Clerk of Court is DIRECTED to provide Plaintiff a blank copy of this

Court’s current form complaint for a plaintiff filing an employment discrimination lawsuit

bearing the civil action number for this case. Plaintiff may use this form to file his amended

complaint.

       7.      Plaintiff’s Motion for Appointment of Counsel (ECF No. 2) is DENIED

WITHOUT PREJUDICE at this time.

       8.      Plaintiff’s “Motion for Order” (ECF No. 4) is DENIED WITHOUT

PREJUDICE at this time.

       9.      If Plaintiff fails to file an amended complaint his case may be dismissed without

further notice for failure to prosecute.

                                                               BY THE COURT:


                                                               /s/ C. Darnell Jones, II
                                                               C. Darnell Jones, II J.




                                                   2
